DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, and 8–16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 6, 7, and 9–15, respectively, of U.S. Patent No. 11,276,929. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite a subset of features found in the patented claims, meaning they overlap or are broader, and thus anticipated by, the patented claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–4, 6, and 10–16 are rejected under 35 U.S.C. 103 as being unpatentable over CN106299627A to Qin (cited in the February 2, 2022, IDS, citations are made to the translation provided by Applicant, which translation corresponds to the translation provided in parent Application No. 17/106,828 with the Office Action mailed July 7, 2021, therein) in view of U.S. Patent Application Publication No. 20150380789 to Jakoby et al.
Regarding Claim 1, Qin discloses (e.g., Fig. 1 and its corresponding description in the translation) a phase-shift unit, comprising: a first substrate 20 and a second substrate 10 provided opposite to each other; a medium layer 40 provided between the first substrate and the second substrate; a patch 1 disposed at a side of the second substrate facing towards the first substrate; and a grounding layer 2 (paragraph [0049] teaches metal patch 2 as grounded) provided at a side of the first substrate facing towards the second substrate and formed with a via hole 21; wherein a projection of the via hole onto the second substrate and a projection of the patch onto the second substrate have an overlapped area therebetween (Fig. 1); and wherein the via hole is configured to feed a phase-shifted microwave signal out of the phase-shift unit, or feed a microwave signal into the phase-shift unit such that the microwave signal is phase-shifted by changing a phase velocity of the microwave signal (e.g., paragraphs [0011], [0041], and [0044]).
Qin does not explicitly disclose that the patch 1 is a microstrip line.
Jakoby discloses a phase-shift unit, and teaches using a microstrip line to improve performance due to their low losses (e.g., paragraph [0020]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Qin such that the patch is a microstrip line, as suggested by Jakoby, in order to improve performance due to their low losses.
Regarding Claim 2, the combination of Qin and Jakoby would have rendered obvious wherein the microstrip line extends continuously on the second substrate (e.g., Fig. 2 and paragraph [0057] of Jakoby).
Regarding Claim 3, the combination of Qin and Jakoby would have rendered obvious wherein the grounding layer is continuous except the via hole (e.g., Fig. 5 of Jakoby).
Regarding Claim 4, the combination of Qin and Jakoby would have rendered obvious wherein both the microstrip line and the grounding layer are metal layers (e.g., paragraph [0023] of Jakoby).
Regarding Claim 6, the combination of Qin and Jakoby would have rendered obvious wherein the projection of the microstrip line onto the second substrate spans and exceeds the projection of the via hole onto the second substrate (e.g., Fig. 1 of Qin; Fig. 5 of Jakoby).
	Regarding Claim 10, the combination of Qin and Jakoby would have rendered obvious wherein buffer layers are provided between the second substrate and the microstrip line, and between the first substrate and the grounding layer, respectively (e.g., control elements 8 of Jakoby).
Regarding Claim 11, the combination of Qin and Jakoby would have rendered obvious a phase shifter, comprising at least one said phase-shift unit of claim 1 (e.g., Jakoby, “phase shift device”).
Regarding Claim 12, the combination of Qin and Jakoby would have rendered obvious a plurality of said phase-shift units, wherein the plurality of phase-shift units have the first substrate and the second substrate in common (e.g., Fig. 1 of Qin).
Regarding Claim 13, the combination of Qin and Jakoby would have rendered obvious an antenna (e.g., paragraph [0043] of Qin), comprising at least one said phase shifter of claim 11.
Regarding Claim 14, the combination of Qin and Jakoby would have rendered obvious wherein: the antenna further comprises at least one patch unit (3 of Qin) provided at a side of the first substrate facing away from the liquid crystal layer (Fig. 1 of Qin) and configured to transmit or receive an electromagnetic wave signal (paragraph [0045] of Qin); and a projection of the at least one via hole onto the second substrate is located within a projection of the at least one patch unit onto the second substrate (Fig. 1 of Qin).
Regarding Claim 15, the combination of Qin and Jakoby would have rendered obvious wherein the projection of at least one patch unit onto the second substrate and the projection of the first portion of at least one microstrip line onto the second substrate have an overlapped area therebetween (Fig. 1 of Qin).
Regarding Claim 16, the combination of Qin and Jakoby would have rendered obvious wherein the antenna comprises four via holes in an array arrangement, and the antenna comprises patch units being in a one-to-one positional correspondence to the four via holes, and wherein a projection of the patch unit onto the first substrate at least covers a projection of the via hole onto the first substrate (Fig. 1 of Qin).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Qin and Jakoby, in view of U.S. Patent No. 4,511,843 to Thoraval.
Regarding Claim 7, the combination of Qin and Jakoby does not explicitly disclose wherein the microstrip line comprises a first portion extending in a winding shape on the second substrate, and a second portion electrically connected to the first portion, the projection of the via hole onto the second substrate overlaps a projection of the second portion onto the second substrate, and no overlap is between a projection of the first portion onto the second substrate and the projection of the via hole onto the second substrate.
Thoraval teaches, with respect to antennas, forming metal strips in a winding shape (e.g., Fig. 14) in order to achieve a desired antenna length with reduced footprint (e.g., col. 19, line 61 to col. 20, line 29 and col. 26, line 38 to col. 27, line 4).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Qin and Jakoby such that the microstrip line comprises a first portion extending in a winding shape on the second substrate, and a second portion electrically connected to the first portion, the projection of the via hole onto the second substrate overlaps a projection of the second portion onto the second substrate, and no overlap is between a projection of the first portion onto the second substrate and the projection of the via hole onto the second substrate, as suggested by Thoraval, in order to achieve a desired antenna length with reduced footprint.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Qin and Jakoby, in view of U.S. Patent Application Publication No. 2012/0242941 to Suwa et al.
Regarding Claim 8, the combination of Qin and Jakoby does not explicitly disclose a first alignment layer and a second alignment layer provided at opposite sides of the liquid crystal layer, respectively.
Suwa teaches, with respect to liquid crystal panels, including alignment films 22/32 adjacent either side of the liquid crystal layer to control pretilt of the liquid crystal molecules to improve switching response speed (e.g., Fig. 1 and paragraph [0076]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Qin and Jakoby to include a first alignment layer and a second alignment layer provided at opposite sides of the liquid crystal layer, respectively, as suggested by Suwa, to improve the liquid crystal switching response speed.
Regarding Claim 9, the combination of Qin, Jakoby, and Suwa would have rendered obvious wherein: the first alignment layer is provided between the liquid crystal layer and the grounding layer; and the second alignment layer is provided between the liquid crystal layer and a film layer where the microstrip line is located (Fig. 1 of Suwa).




Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 5, the prior art of record fails to disclose, and would not have rendered obvious, the phase-shift unit of Claim 1, wherein the projection of the microstrip line onto the second substrate divides the projection of the via hole onto the second substrate into two portions symmetrical about the projection of the microstrip line onto the second substrate (i.e., the projection of the via hole is larger than the projection of the microstrip line, extending on either side of the microstrip line).  Instead, at least Qin and Jakoby both appear to disclose the projection of the via hole as smaller than the projection of the microstrip line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/           Primary Examiner, Art Unit 2871